FINAL REPORT1

              Recommendation 4-2020, Minor Court Rules Committee

                   Amendment of Pa.R.C.P.M.D.J. Nos. 515 and 516

       EXTENSION OF TIME FOR A LANDLORD TO REQUEST AN ORDER FOR
                POSSESSION IN A RESIDENTIAL LEASE CASE

I.     Introduction

       The Minor Court Rules Committee (“Committee”) recommended amendments to
Rules 515 and 516 of the Pennsylvania Rules of Civil Procedure Governing Actions and
Proceedings Before Magisterial District Judges (“Rules”). The amendments will permit a
landlord in a case involving a residential lease to request an order for possession within
180 days from the date of entry of judgment rather than the current 120 days. The
recommendation is necessitated by exigent circumstances requiring the immediate
adoption of the proposal and is adopted in accordance with Pa.R.J.A. No. 103(a)(3),
without prior publication for public comment.

 II.   Background and Discussion

         Following the issuance of a judgment in a landlord-tenant case and the requisite
waiting period, a landlord seeking to regain property must file a request for an order for
possession with the magisterial district court. See Rule 515. In residential landlord-tenant
cases, the landlord must file the request for an order for possession no later than 120
days from the date of entry of the judgment. See Rule 515B(1). Certain actions will stay
the period within which a request for order for possession must be filed, such as an appeal
or writ of certiorari operating as a supersedeas, or a bankruptcy or other stay required by
state or federal law. See Rule 515B(2).

      Since the onset of the COVID-19 pandemic, the Court, the federal government,
the Governor, and the Centers for Disease Control and Prevention (“CDC”), inter alia,
have promulgated laws and orders suspending certain residential evictions.2 One of the

1 The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s Official
Notes or the contents of the explanatory Final Reports.
2 See Order of March 18, 2020, Nos. 531 and 532 Judicial Administration Docket, In re:

General Statewide Judicial Emergency, pp. 8-9 (suspending eviction, ejectment, or other
displacement from a residence based upon the failure to make a rent, loan, or other
similar payment). See also Order of April 1, 2020, Nos. 531 and 532 Judicial
Administration Docket, In re: General Statewide Judicial Emergency, p. 6, Second
Supplemental Order; Order of April 28, 2020, Nos. 531 and 532 Judicial Administration
most recent orders staying some residential evictions, issued by the CDC, will expire on
December 31, 2020.

         The Committee received correspondence recommending an extension of the 120-
day period within which a landlord must file a request for an order for possession in a
residential landlord-tenant case. An extension would provide the parties with greater
flexibility to negotiate and enter into private forbearance agreements. Such private
agreements could allow the tenants additional time in which to satisfy back rent
obligations while maintaining current rental payments and housing status. Therefore, the
Committee recommended increasing the time period within which a landlord must file a
request for an order for possession in a residential lease case from 120 days to 180 days.

III.   Rule Changes

       Rules 515 and 516 are amended to provide for 180 days within which a landlord
in a residential lease case must request an order for possession. Rule 516C is further
amended to provide that upon written request of the landlord in a case arising out of a
residential lease, the magisterial district judge shall reissue an order for possession for
no more than two additional 60-day periods.




Docket, In re: General Statewide Judicial Emergency, p. 12. See also Coronavirus Aid,
Relief, and Economic Security Act, P.L. 116-136 (“CARES Act”); Commonwealth of
Pennsylvania, Executive Order May 7, 2020, § 2, as amended, May 21, 2020;
Commonwealth of Pennsylvania, Executive Order July 9, 2020, § 2; Temporary Halt in
Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55292
(Sept. 4, 2020) (“CDC Order”).
                                           2